Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 8/5/2020. Applicants’ have elected Group I, Claims 1-10, 12, 14-15, 21 and 23, without traverse and biotin as the species. The restriction election requirement is made final. Claims 1-12, 14, 15, 21, 23, 30-33 are pending as claims 13, 16-20, 22, 24-29 have been cancelled. Claims 1-3, 7, 12, 14-15, 21 and 23 read on the elected species. Claims 4-6, 8-11, 30-33 are withdrawn from consideration from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-3, 7, 12, 14-15, 21 and 23 and are herein acted on the merits.
Application Priority
This application filed 09/04/2019 Claims Priority from Provisional Application 62727861, filed 09/06/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 12, 14-15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (BMC Pediatrics, 2011, 11:111, hereinafter Adams 1) in view of Jermann et al. (US 20070020206 A1).
	The instant claims 1 and 12 are directed to: A method of treatment comprising assessing the biotin status of an individual with an autism spectrum disorder and subsequently providing magnesium biotinate to the individual to treat the autism spectrum disorder; A method of treating an autism spectrum disorder comprising administering magnesium biotinate to an individual diagnosed with an autism spectrum disorder.

Adams 1 do not teach that the biotin supplement contains the salt, magnesium biotinate. 
Jermann et al. teaches biotin, biotin salts, e.g. alkali, alkaline earth metal salts, e.g. magnesium for preparation and use as a pharmaceutical composition (See abstract, [0025]. The reference teaches that the biotin and the biotin derivatives can likewise be used in the salt form. Suitable biotin salts are not particularly limited, and in this context salts with alkalis, alkaline earths and other suitable metals, but also with ammonium and organic bases, especially sodium, potassium, calcium and magnesium 
From Jermann one of ordinary skill in the art would have found it obvious to use biotin salt, e.g. magnesium biotin (magnesium biotinate) in the supplement of Adams 1 to administer in autism subjects as Jermann teaches the equivalence of using biotin and its salt in therapeutic compositions. Even without Jermann’s teaching of the use of biotin salts, it is noted that one of ordinary skill in the art would have found it obvious to use the pharmaceutical salts of a compound or an agent because (i) the salts can have impact on pharmaceutical properties of the dosage form, e.g. bioavailability, stability, solubility, dissolution rate, stability (both chemical and physical) etc. (ii) crystalline salts of therapeutic compounds are advantageous in that they facilitate the implementation of the therapeutic compound into pharmaceutical compositions. Salt selection is a strategy that is commonly employed to improve properties of pharmaceutical compounds. Hence, one of ordinary skill in the art would have been motivated to use biotin salts because (i) biotin and its salts are pharmaceutically equivalent and acceptable to form a .  





s 1-3, 7, 12, 14-15, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Spilioti et al. (Frontiers in Human NeuroScience, 24 Dec 2013, Vol. 7) in view of Adams et al. (Nutrition & Metabolism, 2011, 8:34, 1-32, hereinafter Adams 2) and further in view of Jermann et al. (US 20070020206 A1).
The instant claims as above. 
Spilioti et al. teach patients with autism spectrum disorder (ASD) supplemented with biotin. The reference teaches that ASD subjects were treated with biotin for 3 weeks, 2 × 10 mg and then for 6months at 2 × 5mg, which led to a clear therapeutic benefit in 7/13 consisting of improvement in the Childhood Autism Rating Scale(CARS; Table2). For those benefiting from biotin intervention the most impressive outcome centered on a 42 month-old boy whose severe ASD was completely ameliorated following biotin intervention. This patient was subsequently followed for 5 years, and cessation of biotin intervention (or placebo replacement) resulted in the rapid return of ASD-like symptomatology. This patient currently attends public school without any clinical sequelae and remains on biotin at 20 mg/d (See p 2, col. 2, Biochemical Abnormalities suggestive of IEM). The reference teaches that based on the response to biotin in a subset of cohort tested supports the findings that in ASD cohorts the nutritional deficiencies included biotin (See p 6, col. 1, lines 9-14). The reference teaches laboratory investigations with blood, serum amino acids, organic acids etc. (p 2, col. 2, para 1, lines 7-20). 
Spilioti et al. is not explicit in teaching assessing the status of biotin in ASD subjects prior to the treatment. 

From Adams 2 one of ordinary skill in the art would have found it obvious to assess the biotin status, as the levels are lower by 20% compared to the neurotypical control group. One of ordinary skill in the art would have been motivated to do so is to test the biomarkers in autism individual for therapeutic assessments. 
Spilioti and Adams 2 do not teach that the biotin administered is the salt, magnesium biotinate. 
Jermann et al. as discussed above. 
. 

Claims 1-3, 7, 12, 14-15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deans (https://www.psychologytoday.com/us/blog/evolutionary-psychiatry/201402/targeted-diet-interventions-in-autistic-spectrum-disorders-0, 2014, pages 1-2) in view of Jermann et al. (US 20070020206 A1).
The instant claims as above. 
Deans teaches that in the autism cohort on Crete, five of the children were diagnosed with known inborn errors of metabolism (one of them even had PKU). Twelve (or 7% of the patients) had metabolites in the urine and blood that suggested defects in a metabolic pathway involving the vitamin biotin. The researchers decided to treat these twelve with biotin for six months, at which point over half the affected children showed 
Deans do not teach that the biotin administered is the salt, magnesium biotinate. 
Jermann et al. as discussed above. 
From Jermann one of ordinary skill in the art would have found it obvious to use biotin salt, e.g. magnesium biotin (magnesium biotinate) in the supplement of Adams to administer in autism subjects as Jermann teaches the equivalence of using biotin and its salt in therapeutic compositions. Even without Jermann’s teaching of the use of biotin salts, it is noted that one of ordinary skill in the art would have found it obvious to use the pharmaceutical salts of a compound or an agent because (i) the salts can have impact on pharmaceutical properties of the dosage form, e.g. bioavailability, stability, solubility, dissolution rate, stability (both chemical and physical) etc. (ii) crystalline salts of therapeutic compounds are advantageous in that they facilitate the implementation of the therapeutic compound into pharmaceutical compositions. Salt selection is a strategy that is commonly employed to improve properties of pharmaceutical compounds. Hence, one of ordinary skill in the art would have been motivated to do so because biotin and its salts are pharmaceutically equivalent and acceptable to form a composition comprising the same with expectation of reasonable amount of success and using the biotin or its salts in treating autism. Hence, one of ordinary skill in the art would have been motivated to use biotin salts because (i) biotin and its salts are pharmaceutically equivalent and acceptable to form a composition comprising the same with expectation of reasonable amount of success and (ii) using the composition in . 

Claims 1-3, 7, 12, 14-15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pardee et al. (US 20090104171 A1) in view Adams et al. (BMC Pediatrics, 2011, 11:111, hereinafter Adams 1) and further in view of Jermann et al. (US 20070020206 A1).
The instant claims as above. 
Pardee teaches supplement comprising biotin (abstract, claim 1, Example) and the use of the supplement comprising biotin in treating autism in a mammal (See abstract, claim 17). 

Adams 1 as discussed above. 
From Adams 1 one of ordinary skill in the art would have found it obvious to assess the biotin status, as the levels are lower compared to the neurotypical control group. One of ordinary skill in the art would have been motivated to do so is to test the biomarkers in autism individual for therapeutic assessments. 
Pardee and Adams 1 do not teach that the biotin administered is the salt, magnesium biotinate. 
Jermann et al. as discussed above. 
From Jermann one of ordinary skill in the art would have found it obvious to use biotin salt, e.g. magnesium biotin (magnesium biotinate) in the supplement of Pardee to administer in autism subjects as Jermann teaches the equivalence of using biotin and its salt in therapeutic compositions. Even without Jermann’s teaching of the use of biotin salts, it is noted that one of ordinary skill in the art would have found it obvious to use the pharmaceutical salts of a compound or an agent because (i) the salts can have impact on pharmaceutical properties of the dosage form, e.g. bioavailability, stability, solubility, dissolution rate, stability (both chemical and physical) etc. (ii) crystalline salts of therapeutic compounds are advantageous in that they facilitate the implementation of the therapeutic compound into pharmaceutical compositions. Salt selection is a strategy that is commonly employed to improve properties of pharmaceutical compounds. Hence, one of ordinary skill in the art would have been motivated to do so because biotin and its salts are pharmaceutically equivalent and acceptable to form a 
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

    PNG
    media_image1.png
    67
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    631
    media_image2.png
    Greyscale

Claim 15 do not further limit the subject matter of claim 12because in the broadest claim 12, magnesium biotinate is administered to treat autism spectrum disorder, which includes using the same in treating ASD. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 12, 14-15, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of co-pending Application No. 15/693223 (‘223 -reference application) in view of Adams et al. (BMC 
	The instant method claims 1 and 12 are directed to (i) method of treatment comprising assessing the biotin status of an individual with an autism spectrum disorder and subsequently providing magnesium biotinate to the individual to treat the autism spectrum disorder; (ii) treating an autism spectrum disorder comprising administering magnesium biotinate to an individual diagnosed with an autism spectrum disorder.
The reference claims of ‘223 are directed to (i) composition comprising an effective amount of magnesium biotinate and a pharmaceutically acceptable vehicle, carrier, or diluent, for increasing biotin absorption in a mammal, wherein the magnesium biotinate has an optical rotation of +75.10 (ii) method of treating or preventing a disease, disorder, or condition associated with biotin deficiency in a mammal comprising administering an amount of magnesium biotinate effective to treat or prevent a disease, disorder, or condition associated with biotin deficiency in the mammal. The dependent claim 9 teach administration of 10 ug-1000 ug/day of magnesium biotinate, orally (claim 10). 
The reference claims are not explicit in teaching assessing the biotin status or the condition autism (associated with biotin deficiency).
Adams 1 and Adams 2 as discussed above. 
From Adams 1 and Adams 2, one of ordinary skill in the art would have found it obvious that (i) low levels of biotin biomarker is associated in children with autism (ii) significant increase in biotin levels in post treatment with supplement comprising biotin and the supplement group had significantly greater improvement in hyperactivity, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627